United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Westhampton, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Glenn L. Smith, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0497
Issued: May 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 7, 2017 appellant, through counsel, filed a timely appeal from a July 25, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established a back injury in the performance of duty as
alleged.
FACTUAL HISTORY
On October 20, 2015 appellant, then a 74-year-old rural carrier,3 filed a traumatic injury
claim (Form CA-1) alleging that he tripped and fell over a tub of mail at work on October 13,
2015, twisting his low back. He also struck his head on a table. Dr. Andrew Wackett, an
attending physician Board-certified in emergency medicine, treated appellant in a hospital
emergency room immediately after the incident. He obtained computerized tomography (CT)
scans showing no significant findings in the brain and no acute lumbar or cervical spine fracture.
Dr. Wackett diagnosed a head injury and a back sprain/strain. The employing establishment
issued an authorization for examination and/or treatment (Form CA-16) on October 31, 2015.
In a November 4, 2015 letter, OWCP notified appellant of the additional evidence needed
to establish his claim, including his attending physician’s explanation of how and why the
October 3, 2015 fall would cause the diagnosed conditions. It afforded appellant 30 days to
submit such evidence.
In response, appellant provided a November 2, 2015 duty status report (Form CA-17)
from Dr. Meciko A. Muharemovic, an attending Board-certified internist. On examination,
Dr. Muharemovic found lumbosacral tenderness and paraspinal muscle spasm. He diagnosed an
exacerbation of lumbar radiculopathy and a muscle strain of the low back. Dr. Muharemovic
checked a box marked “yes” indicating his support for causal relationship between the diagnosis
and the October 13, 2015 fall.
By decision dated December 10, 2015, OWCP accepted that the October 13, 2015 fall
occurred at the time, place, and in the manner alleged, but it denied the claim because the
medical evidence of record failed to establish causal relationship. It found that appellant’s
physicians failed to explain how and why the accepted October 13, 2015 incident would have
caused a back injury.
In a December 30, 2015 letter, appellant requested an oral hearing, held May 6, 2016.
During the hearing, he contended that he continued to be totally disabled from work due to the
claimed back injury. The hearing representative explained the importance of providing his
attending physician’s opinion setting forth the medical mechanics of how the October 13, 2015
fall would cause a lumbar injury. Appellant submitted additional medical evidence.
Dr. Wackett provided an October 13, 2015 emergency room report, noting that appellant
sustained a facial abrasion when he fell at work earlier that day.
An October 26, 2015 lumbar magnetic resonance imaging (MRI) scan demonstrated
paraspinal osseous and soft tissue contusions with possible associate muscle or ligament strains
3

Appellant’s date of birth was misstated on the claim form.

2

at T12-L1, a possible spinous process fracture, lumbar spondylosis with severe narrowing at
L4-5, and severe foraminal narrowing at L3-4 and L4-5.
Dr. Muharemovic completed the Form CA-16 and a chart note on November 2, 2015. He
noted the October 13, 2015 fall, and that appellant had preexisting lumbar radiculopathy. On
examination, Dr. Muharemovic found lumbar tenderness and restricted motion. He diagnosed
lumbar radiculopathy with paraspinal muscle spasms, lumbar disc disease without myelopathy,
lumbosacral spondylosis, spinal stenosis, osteoarthritis, and bursitis of an unspecified hip. On
the Form CA-16, Dr. Muharemovic checked a box marked “yes,” indicating his support for
causal relationship. He noted on December 17, 2015 that appellant’s lumbar pain persisted
despite epidural injections. Dr. Muharemovic diagnosed lumbar disc disease and lumbar
stenosis. He prescribed physical therapy. Dr. Muharemovic held appellant off work through
December 22, 2015 and referred him for additional lumbar epidural steroid injections.4
In an April 13, 2016 report, Dr. Morgan Chen, an attending Board-certified orthopedic
surgeon specializing in spine surgery, noted a history of the October 13, 2015 fall and
subsequent treatment. He first examined appellant on January 13, 2016. Dr. Chen opined that
the October 26, 2015 lumbar MRI scan showed multilevel degenerative disc disease and facet
hypertrophy consistent with degenerative arthritis. He explained that it was “within reasonable
medical certainty that his fall aggravated his arthritic changes in the lumbar spine, causing him to
have pain after his fall. It is also within reasonable medical certainty that the fall at his
workplace has a causal relationship with his current symptoms.”
Dr. Chen also submitted a June 3, 2016 report, noting appellant’s history of injury and
treatment. He explained that flexion and extension of the lumbar spine during the October 13,
2015 fall was consistent with a mechanism that would exacerbate or reveal symptoms of lumbar
arthritis. “Flexion of the lumbar spine caused shearing forces to be applied to the anterior
osteophytes, which caused inflammation of those osteophytes and resulted in pain. Extension of
the lumbar spine caused shearing forces to be applied to the facet joints, promoting inflammation
and also causing pain.” Dr. Chen opined that, based on this pathophysiologic mechanism, the
accepted fall aggravated preexisting lumbar arthritis, causing appellant’s symptoms.
By decision dated July 25, 2016, OWCP’s hearing representative affirmed OWCP’s
December 10, 2015 decision, finding that the medical evidence was insufficiently rationalized to
establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to

4

Appellant underwent an L4-5 epidural steroid injection on January 8, 2016.

3

the employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether “fact of injury” has been established. Generally,
fact of injury consists of two components that must be considered conjunctively. First, the
employee must submit sufficient evidence to establish that he actually experienced the
employment incident that is alleged to have occurred.7 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
Appellant claimed that he sustained a lumbar injury when he tripped and fell over a tub of
mail on October 13, 2015. In support of his claim, he submitted October 13, 2015 emergency
room reports signed by Dr. Wackett, an attending physician Board-certified in emergency
medicine, diagnosing a back sprain/strain and a head contusion.
Dr. Muharemovic, an attending Board-certified internist, diagnosed an exacerbation of
lumbar radiculopathy. He checked boxes on a November 2, 2015 duty status report (Form
CA-17) and November 2, 2015 authorization for treatment (Form CA-16) indicating his support
for a causal relationship between the October 13, 2015 fall and a lumbar injury. However, the
Board has held that when a physician’s opinion on causal relationship consists only of checking
a box marked “yes” to a form question, without the addition of adequate medical rationale, that
opinion has little probative value and is insufficient to establish causal relationship.10
Appellant also provided April 13 and June 3, 2016 reports from Dr. Chen, an attending
Board-certified orthopedic surgeon specializing in spinal surgery. Dr. Chen described the
5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001).

8

Deborah L. Beatty, 54 ECAB 340 (2003).

9

Solomon Polen, 51 ECAB 341 (2000).

10

See D.D., 57 ECAB 734, 739 (2006); supra note 8.

4

October 13, 2015 fall and reviewed appellant’s medical records. He opined that the flexion -extension mechanism of the fall aggravated arthritic changes in the lumbar spine. Dr. Chen
explained that lumbar flexion caused shearing forces on the anterior osteophytes, and extension
caused shearing force on the facet joints, resulting in inflammation of both sets of structures. He
opined that this inflammation constituted an objective aggravation of preexisting lumbar arthritis.
The Board finds that although Dr. Chen’s opinion is insufficiently rationalized to meet
appellant’s burden of proof in establishing causal relationship,11 it is uncontroverted and of
sufficient probative quality to warrant additional development.12 Dr. Chen provided a detailed
explanation of how the physical forces of the accepted October 13, 2015 fall resulted in
inflammation of lumbar facet joints and anterior osteophytes. His opinion is of convincing
probative quality. However, OWCP did not undertake further development of the medical
record, such as referring the record to an OWCP medical adviser, or referring appellant for a
second opinion examination.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.13 The case must be remanded to OWCP for preparation of a statement of
accepted facts concerning the accepted October 13, 2015 fall and appellant’s medical history,
and referral of the matter to an appropriate medical specialist, consistent with OWCP’s
procedures, to determine whether appellant sustained a back injury as alleged. Following this
and any other development deemed necessary, OWCP shall issue an appropriate merit decision
in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision.

11

See Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
12

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

13

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 25, 2016 is set aside, and the case is remanded to OWCP for
additional development consistent with this opinion.
Issued: May 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

